DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received August 24, 2022:
Claims 1-20 are pending. 
The previous claim objections are withdrawn in light of the amendment.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “controller configured to control charging and discharging of the battery” in claim 13, where the corresponding structure is a processor or the like (Para. [0106]).
The “controller configured to perform information processing regarding vehicle control according to information regarding the battery ” in claim 15, where the corresponding structure is a processor or the like (Para. [0106]).
The “power information controller configured to transmit/receive signals to/from another device via a network” in claim 17, where the corresponding structure is a CPU or a processor, a RAM, a ROM, and the like (Para. [0122]).
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," “unit for," "component for, "element for," "member for," "apparatus for," "machine for," or "system for." See MPEP §2181(I)A.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-12, 14 and 20 under 35 U.S.C. 103 as being unpatentable over Meguro et al. (US 2017/0125842) in view of Moriwake et al. ("First-Principles Calculations of Lithium-Ion Migration at a Coherent Grain Boundary in a Cathode Material, LiCoO2", 2013), cited in the Information Disclosure Statement received January 17, 2020 .
Regarding Claim 1, Meguro et al. teaches a secondary battery comprising a positive electrode active material (Para. [0219]) which is crushed (Para. [0228]) (i.e. a positive electrode including a powder of a positive electrode active material), a negative electrode and an electrolyte layer (Para. [0014]) wherein the powder of the positive electrode active material including particles in a concentration of 10 to 90% by mass (Para. [0229]) (i.e. overlapping with a content of 50% or less) wherein the positive electrode active material particles are lithium cobalt oxide (Para. [0223]) and forms a film (Para. [0248]), lines 6-8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Meguro et al. does not explicitly teach the particles have a grain boundary and c axes of two regions sandwiching the grain boundary are in a reflective symmetry.
However, Moriwake et al. teaches a thin film lithium cobalt material comprising a grain boundary and having crystal axes of two regions sandwiching the grain boundary and reflective in symmetry and forming the most stable configuration (See Fig. 1(a) and pg. 618, col. 2, lines 1-28).
The combination of the high symmetry twin boundary of the lithium cobalt oxide thin film as taught by Moriwake et al., with the lithium cobalt oxide of Meguro et al. would yield the predictable result of a lithium cobalt oxide cathode material with a crystal structure comprising a stable configuration (pg. 618, col. 2, lines 1-28) .  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the high symmetry twin boundary lithium cobalt oxide thin film as taught by Moriwake et al., with the lithium cobalt oxide of Meguro et al., as the combination would yield the predictable result of a lithium cobalt oxide cathode material with a crystal structure comprising a stable configuration (pg. 618, col. 2, lines 1-28). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the current invention in claim 1 as explained above.
Meguro et al. further teaches the powder of the positive electrode active material including particles in a concentration of 10 to 90% by mass (Para. [0229]) (i.e. overlapping with a content of 25% or less) wherein the positive electrode active material particles are lithium cobalt oxide (Para. [0223]) and forms a film (Para. [0248]), lines 6-8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 3, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the current invention in claim 1 as explained above.
Meguro et al. further teaches the positive electrode active material comprises a lithium transition metal oxide having a lamellar rock salt-type structure (Para. [0222]).
Regarding Claim 4, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the current invention in claim 3 as explained above.
Meguro et al. further teaches the positive electrode active material comprises a lithium transition metal oxide comprising lithium cobalt oxide (Para. [0223])
Regarding Claim 7, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the current invention in claim 1 as explained above.
Meguro et al. further teaches the positive electrode active material comprises an average particle diameter of 0.1 micrometers to 50 micrometers, overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 8, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the current invention in claim 1 as explained above.
Meguro et al. further teaches the positive and negative electrode layers and the electrolyte are stored in a chassis (i.e. exterior housing member) (Para. [0069]).
Regarding Claim 9, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the current invention in claim 8 as explained above.
Meguro et al. further teaches a laminate battery (Para. [0069]) wherein the chassis (i.e. exterior housing member) includes aluminum alloy chasses and stainless-steel chasses (Para. [0288]) (i.e. a laminate film).
Regarding Claim 10, Meguro et al. teaches a positive electrode active material (Para. [0219]) wherein the powder of the positive electrode active material including particles in a concentration of 10 to 90% by mass (Para. [0229]) (i.e. overlapping with a content of 50% or less) wherein the positive electrode active material particles are lithium cobalt oxide (Para. [0223]) and forms a film (Para. [0248]), lines 6-8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Meguro et al. does not explicitly teach the particles have a grain boundary and c axes of two regions sandwiching the grain boundary are in a reflective symmetry.
However, Moriwake et al. teaches a thin film lithium cobalt material comprising a grain boundary and having crystal axes of two regions sandwiching the grain boundary and reflective in symmetry and forming the most stable configuration (See Fig. 1(a) and pg. 618, col. 2, lines 1-28).
The combination of the high symmetry twin boundary of the lithium cobalt oxide thin film as taught by Moriwake et al., with the lithium cobalt oxide of Meguro et al. would yield the predictable result of a lithium cobalt oxide cathode material with a crystal structure comprising a stable configuration (pg. 618, col. 2, lines 1-28) .  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the high symmetry twin boundary lithium cobalt oxide thin film as taught by Moriwake et al., with the lithium cobalt oxide of Meguro et al., as the combination would yield the predictable result of a lithium cobalt oxide cathode material with a crystal structure comprising a stable configuration (pg. 618, col. 2, lines 1-28). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 11, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the current invention in claim 10 as explained above.
Meguro et al. further teaches a positive electrode active material (Para. [0219]) for a positive electrode configured to be used in a lithium ion secondary battery (Para. [0057]).
Regarding Claim 12, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the positive electrode active material in claim 10 as explained above.
Meguro et al. further teaches a positive electrode active material (Para. [0219]) for a positive electrode (Para. [0219]).
Regarding Claim 14, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the battery according to claim 1 as explained above.
Meguro et al. further teaches the battery used in an electronic device (Para. [0290]), wherein the battery inherently provides power to the device. See MPEP § 2114(I).
Regarding Claim 20, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the current invention in claim 1 as explained above.
Meguro et al. further teaches the powder of the positive electrode active material including particles in a concentration of 10 to 90% by mass (Para. [0229]) (i.e. overlapping with a content of 10% or less, as they overlap at 10%) wherein the positive electrode active material particles are lithium cobalt oxide (Para. [0223])  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (US 2017/0125842) in view of Moriwake et al. ("First-Principles Calculations of Lithium-Ion Migration at a Coherent Grain Boundary in a Cathode Material, LiCoO2", 2013) as applied to claim 3 above, and further in view of Stottlemyer et al. (US 2014/0247016)
Regarding Claim 5, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the current invention in claim 3 as explained above.
Meguro et al. further teaches the positive electrode active material comprises a lithium transition metal oxide comprising lithium cobalt oxide, or LiCoO2 (Para. [0223]) and thus, r = 1, s = 0, t = 0, and u  = 0.
Although Meguro et al. does not explicitly teach the lithium content in a full discharge state, it would be obvious that r  = 1 in a full discharge state, as Meguro et al. teaches the composition of the material forming the positive electrode active material, lithium cobalt oxide (LiCoO2) (Para. [0223]) is added during construction of the battery (Para. [0248]), and Stottlemyer et al. teaches lithium ion batteries are initially constructed in the fully discharged state and prior to being initially charged (Para. [0004]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (US 2017/0125842) in view of Moriwake et al. ("First-Principles Calculations of Lithium-Ion Migration at a Coherent Grain Boundary in a Cathode Material, LiCoO2", 2013) as applied to claim 1 above, and further in view of Mitsumoto et al. (US 2018/0261841), cited in the Information Disclosure Statement received January 17, 2020. 
Regarding Claim 6, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the current invention in claim 1 as explained above.
Meguro et al. does not explicitly teach the potential of the positive electrode in a  full charge state. 
However, Mitsumoto et al. teaches a lithium ion secondary battery wherein a positive electrode active material has a potential of 4.5 V or more in a fully charged state (Para. [0019]) (within the claimed range of 4.40 V or higher). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meguro et al. as modified by Moriwake et al. to incorporate the teaching of an electrode potential of 4.5V or higher, as energy density would be increased (Para. [0077], [0088]). Increase in energy density of batteries is also mentioned in Meguro et al. (Para. [0006]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (US 2017/0125842) in view of Moriwake et al. ("First-Principles Calculations of Lithium-Ion Migration at a Coherent Grain Boundary in a Cathode Material, LiCoO2", 2013) as applied to claim 1 above, and further in view of Morita et al. (US 2016/0380313).
Regarding Claim 13, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the battery in claim 1 as explained above.
Meguro et al. does not explicitly teach a battery pack. 
However, Morita et al. teaches a battery comprising lithium cobalt oxide as a positive electrode active material (Para. [0015]) wherein a battery pack comprises the battery (Fig. 1, #100 & Para. [0025]) and a battery control unit (Fig. 1, #110), performing input/output control (i.e. a processor) controlling electric current and voltage of the battery (i.e. configured to control charging and discharging of the battery) (Para. [0029]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the battery control unit in a battery pack of Morita et al. with the battery of Meguro et al., as it would provide control over the battery such as restriction of input/output power such as emergency stop of use (Para. [0063]).
Claim 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meguro et al. (US 2017/0125842) in view of Moriwake et al. ("First-Principles Calculations of Lithium-Ion Migration at a Coherent Grain Boundary in a Cathode Material, LiCoO2", 2013) as applied to claim 1 above, and further in view of Abe et al. (US 2014/0356695).  
Regarding Claim 15, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the battery in claim 1 as explained above.
Meguro et al. further teaches use of the battery in an electric vehicle (Para. [0290]). 
Meguro et al. does not teach a converter or a controller.
However, Abe et al. teaches a battery comprising lithium cobalt oxide as the positive electrode active material (Para. [0059]) wherein an electric vehicle may use the battery (Para. [0173]) the electric vehicle comprises a converter configured to receive power from the battery and convert the power into driving force for a vehicle (Para. [0179]) and a controller comprising an information processing device (i.e. a processor) that performs information processing for vehicle control on the basis of information regarding the battery (Para. [0197]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the converter and controller of Abe et al. with the battery used in an electric vehicle of Meguro et al., as it would provide additional functionality of controlling the vehicle based on battery information and achieve high capacity and high power of a battery (Para. [0009]). 
Regarding Claim 16, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the battery in claim 1 as explained above.
Meguro et al. further teaches use of the battery in storage facilities (Para. [0291]) and electric vehicles (Para. [0290]). 
Meguro et al. does explicitly teach a power storage device configured to supply power to an electronic device .
However, Abe et al. teaches a battery comprising lithium cobalt oxide as the positive electrode active material (Para. [0059]) wherein an electrical storage apparatus may use the battery (Para. [0173]) (i.e. power storage device) wherein the power storage system (i.e. power storage device) is configured to supply power to an electric vehicle (i.e. an electronic device connected to the battery) (Para. [0179]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the power storage system of Abe et al. with the battery used in an electric vehicle of Meguro et al., as it would provide additional functionality of providing power storage supplying power to the electric vehicle and would achieve high capacity and high power of a battery (Para. [0009]). 
Regarding Claim 17, Meguro et al. as modified by Moriwake et al. and Abe et al. teaches all of the elements of the power storage system in claim 16 as explained above.
Abe et al. further teaches an electricity information transmitting-receiving unit configured to transmit and receive signals via a network to and from other apparatuses, in order to control the charge and discharge of the electrical storage apparatus based on information received by the transmitting-receiving unit (Para. [0179]) (i.e. a controller configured to transmit/receive signals to/from another device via a network charging and discharging of the battery are controlled according to information received by the power information device). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the electricity information transmitting-receiving unit of Abe et al. with the battery of Meguro et al., as it would provide additional functionality of providing additional control to the device and would achieve high capacity and high power of a battery (Para. [0009]).
Regarding Claim 18, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the battery in claim 1 as explained above
Meguro et al. further teaches use of the battery in storage facilities (Para. [0291]).
Meguro et al. does not explicitly teach a power system. 
However, Abe et al. teaches a battery comprising lithium cobalt oxide as the positive electrode active material (Para. [0059]) wherein the battery can be used in an electric storage apparatus which power storage system (i.e. power system) (Para. [0177]) configured to receive power supply from the battery (i.e. the power system is configured to receive power supplied from the battery (Para. [0173]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the power system of Abe et al. with the battery of Meguro et al., as it would provide additional functionality of providing additional control to the device and would achieve high capacity and high power of a battery (Para. [0009]).
Regarding Claim 19, Meguro et al. as modified by Moriwake et al. teaches all of the elements of the power system in claim 18 as explained above.
Abe et al. further teaches the electricity system (i.e. power system) provides electricity from the power generating device to the battery (Para. [0380]) (i.e. power is configured to be supplied to the battery from a power generating device). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the power generating device of Abe et al. with the battery of Meguro et al., as it would provide additional functionality of providing additional power supply to the battery and would achieve high capacity and high power of a battery (Para. [0009]).
Response to Arguments
Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues Moriwake is limited to a thin film form of lithium cobaltate whereas the claimed invention is directed to a powder rather than a thin film and the claimed invention provides a surprising technical solution to reduce deterioration of the battery by having the reflective symmetry feature in the powder of the positive electrode active material.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Meguro et al. teaches a crushed positive electrode active material (Para. [0219]) which is crushed (Para. [0228]) (i.e. a powder of a positive electrode active material) which is lithium cobalt oxide (Para. [0223]). However, Moriwake et al. teaches lithium cobalt material comprising a grain boundary and having crystal axes of two regions sandwiching the grain boundary and reflective in symmetry and forming the most stable configuration (See Fig. 1(a) and pg. 618, col. 2, lines 1-28). It would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine of the high symmetry twin boundary of the lithium cobalt oxide thin film as taught by Moriwake et al., with the lithium cobalt oxide powder of Meguro et al. would yield the predictable result of a lithium cobalt oxide cathode material with a crystal structure comprising a stable configuration (pg. 618, col. 2, lines 1-28). There is a reasonable expectation of success as both references teach a cathode material with a composition of LiCoO2 for use in lithium ion batteries. Regarding the reduced deterioration, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729           

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729